Citation Nr: 1220494	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  10-06 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased (compensable) rating for bilateral hearing loss.  

2.  Entitlement to an increased rating for residuals of prostate cancer, to include the question of whether restoration of a 100 percent schedular evaluation therefor is warranted.  

3.  Entitlement to service connection for special monthly compensation on the basis of housebound criteria.

4.  Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disabilities (TDIU).  

5.  Entitlement to an effective date earlier than February 2, 1991, for a 100 percent rating for posttraumatic stress disorder (PTSD), based on a claim of clear and unmistakable error (CUE) in a rating decision of May 22, 1985.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The issues of entitlement to special monthly compensation based on housebound criteria, an increased rating for hearing loss, and entitlement to an earlier effective date for a 100 percent rating for PTSD are those certified by the RO to the Board for appellate review.  

While this appeal was pending, the RO by rating action in February 2011 granted entitlement to service connection for erectile dysfunction and special monthly compensation due to loss of a creative organ and they are not herein further addressed.  In addition, the issues of TDIU entitlement and entitlement to an increased rating for residuals of prostate cancer are within the Board's jurisdiction and are herein addressed either by dismissal due to withdrawal of a substantive appeal or in the Remand portion of this document for issuance of a statement of the case per Manlincon v. West, 12 Vet. App. 238 (1999).  

The Veteran previously requested an RO hearing, and one was scheduled to occur in February 2010, but prior to its occurrence, the Veteran withdrew his request for an RO hearing and instead elected to have an informal conference with the RO's decision review officer in February 2010.  The Veteran also requested a hearing before the Board, sitting at the RO, and that proceeding occurred in December 2011.  A transcript of the Board hearing is of record.  

The issues of the Veteran's entitlement to increased ratings for bilateral hearing loss and residuals of prostate cancer, to include the question of restoration of a total schedular evaluation, and to special monthly compensation on the basis of housebound criteria are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has withdrawn from appellate consideration the issue of his TDIU entitlement.  

2.  The Board by its decision of March 1996, which was not further appealed, determined that the effective date for a 100 percent evaluation for PTSD was February 22, 1991, but not earlier, and that decision subsumed all prior rating decisions of the RO as to the effective date assignable for a total schedular evaluation for PTSD.  

3.  There is no justicable issue for appellate review as to the existence of CUE in the RO's rating decision of May 22, 1985, as to the assignment of a an earlier effective date for a total schedular evaluation for PTSD.  



CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal as to the issue of the Veteran's entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

2.  There is no justicable issue of law or fact as to the certified issue of the Veteran's entitlement to an effective date earlier than February 22, 1991, for a 100 percent schedular evaluation for PTSD, to include CUE within an RO rating decision of May 22, 1985.  38 U.S.C.A. § 7105 (d)(5) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of TDIU

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal for TDIU entitlement after entry of a notice of disagreement, issuance of a statement of the case, and perfection of an appeal by the timely filing of a VA Form 9, Appeal to the Board of Veterans' Appeals.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to TDIU entitlement, and it must be dismissed. 

Earlier Effective Date

The question presented as to the assignment of an earlier effective date for a 100 percent evaluation for PTSD is governed by the law, there being no dispute as to the facts relating to that issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the VA's duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Further, VA has no duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating that claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  Similarly, the claims of CUE advanced in prior RO actions are not subject to the VA's duties to notify and assist as imposed by statute and/or regulation.  Livesay v. Principi, 15 Vet. App. 165 (2001). 

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final in the absence of CUE.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2011).  Where the evidence establishes CUE, the prior decision will be reversed or amended.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a) (2011). 

The record reflects that, following his separation from service in January 1972, the Veteran filed an original, formal claim for service connection for PTSD in December 1984.  The RO denied that claim by its rating decision of May 22, 1985, on the basis that there was no recognizable stressor leading to PTSD or any re-experiencing of service-related traumatic events.  The Veteran timely appealed and the Board by its decision of January 1987 granted service connection for PTSD.  The RO by its action of March 1987 assigned a 10 percent rating for PTSD from December 1984.  The Veteran then entered an appeal as to the effective date assigned for service connection and the Board denied that appeal by its decision of May 1991.  

While the appeal of the effective date for service connection for PTSD was pending, the Veteran requested re-evaluation of the rating assigned for his PTSD.  The RO by its rating decision of July 1988 increased the rating assigned for PTSD from 10 percent to 30 percent, effective from September 22, 1987.  No appeal of that rating decision was timely entered, thereby rendering it final.  38 U.S.C.A. § 7104; 38 C.F.R. § 3.104.  

Following the submission of VA medical records in September 1991, the RO though a subsequently entered, undated rating decision assigned a temporary total rating for PTSD from July 10 to December 31, 1991, followed by a return to the previously assigned 30 percent schedular rating as of January 1, 1992.  By further rating action, the RO in July 1992 increased the schedular rating for PTSD to 100 percent, effective from July 10, 1991.  The Veteran timely appealed the effective date assigned for the 100 percent schedular evaluation of his PTSD, which the RO continued to deny.  The July 1992 action of the RO was on direct appeal before the Board in July 1995, at which time the appeal was remanded to obtain pertinent VA treatment records, if any, from 1990 and 1991.  The Board by its decision of March 1996 granted entitlement to an effective date of February 22, 1991, but not earlier, for the 100 percent evaluation for PTSD.  No appeal of that decision to the U.S. Court of Appeals for Veterans Claims (Court) is shown.  

Received by VA in June 2009 was the Veteran's statement that he was "requesting a new effective for my PTSD Claim...from the 1991 date to an 1981 date.  I was initially denied, you claimed 'no stressor.'  My service records indicate otherwise...You made that error and I want it reversed."  

What followed was development of the issue involving the Veteran's entitlement to an earlier effective date for a 100 percent evaluation for PTSD due to CUE in the initial denial in May 1985.  The RO by its rating decision of October 2009 denied entitlement to the benefit sought, and it is that denial that is the basis of the instant appeal.  The Board notes as an aside that, to the extent that the Veteran desires an earlier effective date for a grant of service connection for PTSD, he should notify the RO of that desire, so that initial development and adjudication of that question may be undertaken.  That matter is further noted is not the subject of the appeal currently before the Board and is not herein otherwise addressed.  

Integral to the question presented is that service connection for PTSD has been granted only as of December 10, 1984, and, as such, it is a factual impossibility to be awarded an effective date for a higher evaluation prior to the effective date of the grant of service connection.  Equally important is the fact that, once a decision assigning an effective date has become final, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 299  (2006).  Underlying that concept is the premise that to allow such claims to be advanced and adjudicated would vitiate the rule of finality.  Id.  Although there are exceptions to the rule of finality and application of res judicata within the VA adjudication system, a new and distinct claim for an earlier effective date is not one of the recognized statutory exceptions to finality.  See Rudd, 20 Vet. App. at 300; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attack authorized to challenge a final decision by the Secretary); 38 C.F.R. § 20.1104 (2011).  

An allegation of CUE, if applicable or valid and properly pleaded, is one such permissible collateral attack.  CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  Livesay v. Principi, 15 Vet. App. 165 (2001).  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Id. at 178-9.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record. Id.   

If a claimant wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo v. Brown, 6 Vet. App. 40 (1993).  If the error alleged is not the type of error that, if true, would be CUE on its face, if the claimant is only asserting disagreement with how the RO evaluated the facts before it, or if the claimant has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 1994).  Further, the VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

The U.S. Court of Appeals for Veterans Claims (Court) has propounded the following three-pronged test to determine whether CUE is present in a prior determination:  (1) Either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law which existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

The Court has further stated that CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

However, in this instance, the CUE allegations are directed at a rating decision that was subsumed by the Board's decision of January 1987, in which service connection for PTSD was granted.  The Board did not then assign an effective date for service connection or a rating or any effective date therefor.  That was accomplished by the RO through its rating decision of March 1987, which, too, was subsumed by a Board decision entered in March 1991.  It is pertinent to point out that no allegation of Board CUE in its January 1987 or March 1991 decisions is set forth, and no appeal of the January 1988 decision granting a 30 percent evaluation for PTSD was initiated.  This was followed by the RO's determination in July 1992 in which a 100 percent rating was assigned for PTSD, the effective date of which he appealed, with the Board assigning the effective date of February 22, 1991, for the 

total schedular evaluation for PTSD.  This Board decision, too, is not the subject of any CUE allegation.  

The only CUE allegation advanced is that with respect to the initial RO determination in May 1985, which, as indicated above, was subsumed by the Board's action and cannot by law be the subject of a CUE allegation.  38 C.F.R. § 20.1104.  Here, no valid claim for CUE is properly pleaded and in the absence of a valid, properly pleaded claim for CUE, the appeal must be dismissed.  See Luallen, Caffrey, supra.  Moreover, Rudd otherwise precludes the Board from addressing the merits of a free-standing claim for an earlier effective date for a 100 percent evaluation for PTSD.  The total schedular rating is sought to be effective at a point in time prior to the effective date of the grant of service connection for his PTSD, which is prohibited by law and regulation.  Moreover, this is not an issue subject to allegations of CUE, as it is factually and legally impossible to assign a rating at a point prior to the effective date of entitlement to service connection. Luallen, Caffrey, supra.

On that basis, there is no justicable issue before the Board for review at this time and the appeal for an effective date earlier than February 22, 1991, for a 100 percent evaluation for PTSD must be dismissed.  


ORDER

The appeal relating to TDIU entitlement is dismissed.  

The appeal relating to the Veteran's entitlement to an effective date earlier than February 22, 1991, for a 100 percent schedular evaluation for PTSD, to include the question of CUE of fact or law in the RO's rating decision of May 22, 1985, is dismissed.  



REMAND

The Veteran timely filed a notice of disagreement with the RO's rating decision of November 2007 in which the 100 percent schedular rating for residuals of prostate cancer was reduced to 10 percent.  The Veteran has also set forth allegations in the alternative, to the effect that a rating in excess of 10 percent for his prostate cancer residuals are in order.  To date, no statement of the case has been furnished to the Veteran with respect to his timely filed notice of disagreement as to the adverse action of November 2007, and initial development and adjudication of the alternatively argued issue of an increased rating for residuals of prostate cancer are lacking.  Remand to permit the AMC or RO to undertake needed actions is required per Manlincon, supra.  

Regarding the claim for increase for hearing loss, notice is taken that the Veteran last underwent a VA hearing examination in May 2010 and he has since alleged that his auditory acuity has worsened.  His testimony and that of his spouse at the Board hearing in December 2011 are to that effect.  Moreover, he has expressed a willingness to appear for a further VA audiological examination.  On that basis, additional medical input in the form of an additional VA examination is deemed advisable.  

The issues of the ratings to be assigned for residuals of prostate cancer and hearing loss are inextricably intertwined with the question of the Veteran's entitlement to special monthly compensation based on housebound criteria.  See 38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2011) (requiring service-connected disability rated as total and additional service-connected disability or disabilities independently ratable at 60 percent or more, or being permanently housebound due to such service-connected disability or disabilities).  Moreover, a VA examination in order to determine from a factual standpoint whether the Veteran is unable to leave the confines of his home due to service-connected disablement is deemed necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Furnish to the Veteran a statement of the case as to the issue of the restoration of a 100 percent schedular evaluation for residuals of prostate cancer, based on his timely filed notice of disagreement with the RO's total rating termination effectuated by its rating decision of November 2007.  The Veteran is hereby advised that the timely filing of a substantive appeal, i.e., within 60 days of the date of mailing of the statement of the case, is required to ensure that review of this issue is undertaken by the Board at a subsequent point in time.  

Undertake any needed actions for compliance with the VA's duties to notify and assist as to the issue of entitlement to restoration of a total schedular rating for residuals of prostate cancer referenced above, as well as the claim for a rating in excess of 10 percent for residuals of prostate cancer argued in the alternative, followed by initial adjudication or readjudication, as applicable.  

2.  Obtain pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder.  

3.  Thereafter, afford the Veteran a VA audiological examination in order to assess the nature and severity of his service-connected bilateral hearing loss.  Request that the examiner review the claims file and note whether in fact the claims folder was provided and reviewed.  The examination should entail a complete medical history, a thorough physical evaluation, and any diagnostic testing deemed necessary by the examiner.  All applicable diagnoses should then be fully detailed.  

4.  Afford the Veteran a VA housebound examination.  Request that the examiner review the claims file and note whether in fact the claims folder was provided and reviewed.  The examination should entail a complete medical history, a thorough physical evaluation, and any diagnostic testing deemed necessary by the examiner.  All applicable diagnoses should then be fully detailed prior to entry of the VA examiner's determination, based solely on the effects of service-connected disabilities, as to whether service-connected disabilities, alone, render the Veteran housebound. 

5.  Lastly, adjudicate or readjudicate the remaining issues on appeal and if any benefit sought is denied, issue to the Veteran a supplemental statement of the case and then provide an appropriate period of time in which he may respond, and then return the appeal to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


